Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office action is in response to the application filed on 12/16/2020.
	Currently, claims 1-14 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 has been considered by the examiner.

Claim Objections
Claim 9 (as well as claims 10-13 depending thereon) is objected to because of the following informalities:  “on the” on line 3 needs to be removed for grammar it appears, and similarly “of” needs to go behind “super-lattice” on line 5.  The office notes it will treat the claim as if the “on the” is taken out for grammar, and similar for “of”.  

Claim 10 is objected to because of the following informalities:  “a” needs to be added before “single crystalline” on line 1 it appears for grammar, and the claim’s grammar can be further reviewed when this change is made.  

Claims 1 and 4 (as well as claims 2-3 and 5-8 depending on claim 1) are objected to for lacking a period.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the sub-monolayer oxide at the emitter base junction and within the single-crystal emitter" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim as the sub-monolayer oxide being within the single-crystal emitter is introduced in claim 12, but claim 13 depends only from claim 9.  The applicant needs to decide if they want to make the dependency the same as in the parent application, and which will be proper, by making claim 13 depend on claim 12, or else whether to re-introduce these parts in claim 13 itself.  For now the office will treat the claim as if it effectively depends on claim 12 so that the limitations are properly introduced.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Greensberg et al. (“Greensberg” US 2003/0132453 published 07/17/2003) with Valant et al. (“Valant” Valant, T. “Monolayer-Controlled Deposition of Silicon Oxide Films on Gold, Silicon, and Mica Substrates by Room-Temperature Adsorption and Oxidation of Alkylsiloxane Monolayers” J. Phys. Chem B 2000 104 published online 05/13/2000 pp. 5309-5317) as supporting evidence.
As to claim 1, Greensberg shows a device (see Fig. 4 made by prior method steps) comprising: 
a collector region (collector 16; [0017]); 
a base region over the collector region (see base of SiGe 24; [0018]);
an emitter region located over the base region (see emitter region of 32; [0029]; note for claims 6-7 below the office will designate the whole vertical region that includes 32 therein as this overall “region” in the alternate); and 
an oxide interface comprising a sub-monolayer oxide or super-lattice of oxygen at a junction of the emitter region and the base region (see the layer 30 as 0.2nm embodiment which should be a sub-monolayer thickness of an oxide, see below reference stating a monolayer is around 2.7 Ang or .27 nm for similar structures).  

Valant notes that in this context of SiO monolayers on silicon a monolayer is around 2.7 Ang or .27 nm (see first paragraph of the Introduction on first page discussing one monolayer of SiO being 2.7 Ang).  


As to claim 3, Greensberg shows the device wherein the base region and emitter region include single crystalline semiconductor material (note 24 is a single crystal layer of SiGe in [0018]; also note layer 34 made of a-Si is turned back into crystal in [0030] and then includes single crystal parts).

As to claim 4, Greensberg shows the device wherein the emitter region and base region comprise Si or SiGe or a combination thereof (note that 24 is SiGe as noted above and 34 is Si).

As to claim 5, Greensberg shows the device wherein the emitter region is a doped semiconductor material with different doping concentrations along its height (note that both the upper layer of 32 and the lower layer of 32 are p-type doped generically but here the office finds that the two concentrations of dopants will be different according to the physical location’s height, not necessarily in terms of the general concentration doping levels).


As to claim 14, Greensberg shows a device comprising: 
a collector region (see layer 16 noted above); 
a base region over the collector region (see 24 noted above); 
an emitter region located over the base region (see 32 noted above); 
insulator material on sides of the emitter region (see insulator materials 26; [0018]); and 
a sub-monolayer oxide or super-lattice of oxygen oxide at an interface of the emitter region and the base region (see the layer 30 noted above and the discussion of the Valant reference above as well).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greensberg et al. (“Greensberg” US 2003/0132453 published 07/17/2003) further in view of Pagette et al. (“Pagette” US 2009/0065804 published 03/12/2009) with Valant et al. (“Valant” Valant, T. “Monolayer-Controlled Deposition of Silicon Oxide Films on Gold, Silicon, and Mica Substrates by Room-Temperature Adsorption and Oxidation of Alkylsiloxane Monolayers” J. Phys. Chem B 2000 104 published online 05/13/2000 pp. 5309-5317) as supporting evidence.
As to claim 6, Greensberg shows the device as related above for claim 1 (note the slight redesignation of the emitter region discussed in claim 1 above also), but fails to show it being one further comprising a second oxide interface within the emitter region, above the oxide interface.  

Pagette shows making an oxide interface within an overall emitter region (see making layer 24 up on top of the emitter part, and making an oxide interface therewith, within an overall emitter region that is vertically defined as the region where part 22 is arranged in the left-right direction; [0023]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the formation of a dielectric layer 24 as taught by Pagette to have made a dielectric layer for the Greensberg device with the motivation of capping off the structure (see the layer is made as a cap layer to cap off the structure and provide protection for the top of the device; [0032]).  The office notes that when this layer is made on the emitter structure in Greensberg it will be above the first oxide interface discussed above for claim 1.  


As to claim 7, Greensberg as modified by Pagette as noted above shows the device above wherein the emitter region is a doped semiconductor material (note the p-type doping of the emitter layers in the citation for the emitter above) having a first concentration between the oxide interface and the second oxide interface (note that the p-type concentration of 34 has a concentration between the oxide interface designated above and the new oxide interface brought in from Pagette above), and a second concentration at a top portion thereof (note the p-type concentration in layer 36 at a top portion of the emitter region).


Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greensberg et al. (“Greensberg” US 2003/0132453 published 07/17/2003) further in view of Taka et al. (“Taka” US 5,365,090 patented 11/15/1994) with Valant et al. (“Valant” Valant, T. “Monolayer-Controlled Deposition of Silicon Oxide Films on Gold, Silicon, and Mica Substrates by Room-Temperature Adsorption and Oxidation of Alkylsiloxane Monolayers” J. Phys. Chem B 2000 104 published online 05/13/2000 pp. 5309-5317) as supporting evidence.
As to claim 9, Greensberg shows a bipolar device, comprising: 
a collector region (see collector region noted above); 
a base on the over the collector region (see base region noted above);
an emitter over the base (see emitter noted above); and 
an oxide at a junction comprising a sub-monolayer oxide or super-lattice oxygen between the base and the emitter (see the layer 30 and accompanying discussion of Valant above).

However, Greensberg fails to show the emitter being specifically a single crystal semiconductor emitter (that is, Greensberg is not entirely clear whether 34 when recrystallized will be entirely made of single crystal or not in an embodiment where a layer like an interfacial layer 30 is left in, although this may be intended, so 34 will not here be cited as an entirely single crystal part).  

Taka shows using single crystal semiconductor layer (see single crystal emitter layer formed of Si; col. 7, lines 24-25 and 45-46).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Taka single crystal emitter Si material as taught by Taka to have made the emitter material in Greensberg with the motivation of improving device characteristics and electric mobility along the lattice (note they are already trying to make the layer crystallized in Greensberg but single crystal should give the best device characteristics and electric mobility along the lattice).  


As to claim 10, Greensberg as modified by Taka above shows the device wherein the base includes single crystalline semiconductor base composed of SiGe (see the SiGe base noted above).  

As to claim 11, Greensberg as modified by Taka above shows the device wherein the single crystal semiconductor emitter includes Si or SiGe or a combination thereof (note when the emitter is modified in the combination above it will be Si).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6 and 8 as we as well as 9, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,916,642. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the pending claims.  
As to claim 1, the 612’ patent claims a device (see Fig. 4 made by prior method steps) comprising: 
a collector region (collector in claim 1); 
a base region over the collector region (base region in claim 1);
an emitter region located over the base region (emitter region in claim 1); and 
an oxide interface comprising a sub-monolayer oxide or super-lattice of oxygen at a junction of the emitter region and the base region (see the oxide interface with sub-monolayer oxide or super-lattice of oxygen in claim 1).  

As to claim 2, the 612’ patent claims a device wherein the oxide interface comprises a super-lattice of silicon and the oxygen (see limitations of claim 2 in the 612’ patent).  

As to claim 6, the 612’ patent claims a device further comprising a second oxide interface within the emitter region, above the oxide interface (see limitations of claim 7 in the 612’ patent).  

As to claim 8, the 612’ patent shows a device wherein the second oxide interface is a sub-monolayer oxide or super-lattice of oxygen (see limitations of claim 9 in the 612’ patent).  


As to claim 9, the 612’ patent shows a device, comprising: 
a collector region (see collector region noted above); 
a base on the over the collector region (see base region noted above);
a single crystal semiconductor emitter over the base (see emitter noted above); and 
an oxide at a junction comprising a sub-monolayer oxide or super-lattice oxygen between the base and the emitter (see oxide noted above).

As to claim 12, the 612’ patent shows the device wherein the sub-monolayer oxide is provided at an emitter base junction and within the single crystal emitter (see the limitations of claims 1 and 7 in the 612’ patent).  

As to claim 13, the 612’ patent shows the device wherein the emitter has different dopant concentrations, a first of the dopant concentrations provided between the sub-monolayer oxide at the emitter base junction and within the single crystal emitter, and a second of the dopant concentrations at a top portion of the single crystal semiconductor emitter (see the limitations of claim 8 in the 612’ patent).  

The office notes that several other obviousness type double patenting rejections are available for other claims currently pending, but will not multiply rejections on claims already rejected under art above.  


Allowable Subject Matter
Claims 2 and 8 as well as 12 (with 13 being ok once it depends from claim 12 to properly introduce the parts as noted in the rejection under 35 U.S.C 112 above) are objected to as being dependent upon a rejected base claim, but would be allowable, once any obviousness type double patenting rejections are taken care of, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and once any additional issues noted above are taken care of.  
As to claim 2, the prior art fails to show the limitations “wherein the oxide interface comprises a super-lattice of silicon and the oxygen” in the context of the parent claim.  The office notes here that it is likely the above noted primary reference is likely the closest reference (either as primary or secondary reference).  However the office notes that there is no art of record that shows a super-lattice of silicon and oxygen in the correct position in this type of device setup that would make it obvious to make a combination with a reference like Greensberg.  Thus the office notes that the claim is not anticipated and is further found to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  

Further as to claim 8, the prior art fails to show the limitations “wherein the second oxide interface is a sub-monolayer oxide or super-lattice of oxygen” in the context of parent claim 6.  The office notes here that it is likely the above noted primary reference is likely the closest reference (either as primary or secondary reference).  However, the office notes that there is no art of record that shows a second oxide interface that is sub-monolayer oxide or a super-lattice of oxygen in the correct position in this type of device setup that would make it obvious to make a combination with a reference like Greensberg.  Thus the office notes that the claim is not anticipated and is further found to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  

As to claim 12, the prior art fails to show the limitations “wherein the sub-monolayer oxide is provided at an emitter base junction and within the single crystal emitter” in the context of the parent claim.  The office notes here that it is likely the above noted primary reference is likely the closest reference (either as primary or secondary reference).  However, the office notes that there is no art of record that shows a sub-monolayer oxide being provided within the single crystal emitter at the same time as at the emitter base junction in this type of device setup that would make it obvious to make a combination with a reference like Greensberg.  Thus the office notes that the claim is not anticipated and is further found to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891